Citation Nr: 1211859	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-05 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a sinus disorder, including sinusitis.  

2.  Entitlement to service connection for alopecia.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for a right ankle disorder.

6.  Entitlement to service connection for a skin disorder, including urticaria.

7.  Entitlement to service connection for temporomandibular joint dysfunction (TMJ).

8.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran had active service from January 1986 until April 1986 and from November 1987 until December 2007.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  This matter has since been transferred to the RO in Little Rock, Arkansas.  The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in December 2010, via videoconference.  Upon conclusion of the hearing, the record was held open for sixty days.  In December 2010, the Veteran submitted additional evidence accompanied by a waiver of initial Agency of Original Jurisdiction (AOJ) review.  

In August 2011, the Board contacted the Veteran and advised her that she had only testified as to four of the eight issues on appeal.  The Board offered her an opportunity for another hearing to present testimony on the four remaining issues on appeal.  In December 2011, the undersigned conducted a second hearing.  At the conclusion of the hearing, the record was again left open for a period of 60 days.  She did not, however, submit any evidence.  

Finally, the Board notes that the Veteran is in receipt of VA disability compensation benefits for several service-connected disabilities.  Her combined disability evaluation for compensation purposes is 70 percent.  While she is in receipt of a combined 70 percent rating, there is no allegation that any service-connected disabilities increased in severity or any evidence that they render her unemployable.  Hence, there is no claim raised, expressly or by implication, for increased disability ratings or for a total rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to service connection for TMJ is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had a chronic sinus condition in service, and a current sinus condition is etiologically related to her active military service.  

2.  While the Veteran had episodes of alopecia in service, the weight of the evidence is against a finding that she has a current disability manifested by alopecia.  

3.  The evidence of record does not show that the Veteran currently has gastroesophageal reflux disease related to her active military service.  

4.  The evidence of record does not show that the Veteran currently has a left ankle disorder related to her active military service.  

5.  The evidence of record does not show that the Veteran currently has a right ankle disorder related to her active military service.  

6.  The evidence of record does not show that the Veteran currently has a skin disorder, including urticaria, related to her active military service.  

7.  The Veteran does not have a bilateral hearing loss disability for VA purposes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sinus disorder, including sinusitis, have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  

2.  The criteria for the establishment of service connection for alopecia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  

3.  The criteria for the establishment of service connection for gastroesophageal reflux disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  The criteria for the establishment of service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

5.  The criteria for the establishment of service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

6.  The criteria for the establishment of service connection for a skin disability, including urticaria, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.380 (2011).  

7.  In the absence of a current disability, the criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Here, a December 2007 letter from the RO satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist her in obtaining evidence relevant to the claims.  
 
The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (2002).  Here, to the extent applicable, the December 2007 letter described how VA assigns disability ratings and effective dates should the underlying claims for service connection be granted.   

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  VA and private treatment records are associated with the claims folder.  During the most recent hearing in December 2011, the Veteran identified that she received medicine for a skin condition and for gastroesophageal reflux disease.  There is no indication that the recent records contain evidence concerning the etiology of the current disabilities.  As such, remanding the claims to obtain the recent records will not serve to substantiate the claims.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  The Veteran underwent VA examinations in January and April 2008.  Those examinations include evidence as the current nature and severity of the claims on appeal.  Specifically, although they did not provide medical etiology opinions, the examiners specifically found the Veteran to not have those disorders in question.  As such, medical opinions as to etiology are not necessary in regards to the present claims, especially as the medical evidence of record also does not indicate that the Veteran has been diagnosed with the claimed disorders.  Furthermore, the January 2008 audio VA examination provided specific information necessary for the bilateral hearing loss claim.

Although the Veteran's representative, in the December 2010 Board hearing, argued that those examinations could not be relied on due to their age, the Board notes that neither the Veteran nor her representative has provided any evidence to indicate that her current condition in regards to those claims has changed since the VA examinations.  There is also no duty on the part of VA to provide a medical examination for any of the claims, because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that she has the disorders in question, and further substantiating evidence suggestive of a linkage between her active service and the current disorders, if shown.  The Veteran has not done so, and no probative evidence thus supportive has otherwise been obtained.  Here, as in Wells, the record in its whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent medical evidence to suggest that the disorders are related to service.  Indeed, the Board notes that obtaining a VA examination is unnecessary as there is otherwise sufficient medical evidence of record to make a decision.  38 U.S.C.A. § 5103A(d). 

Finally, the Veteran was also provided an opportunity to set forth her contentions during the hearings before the undersigned Veterans Law Judge.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2011), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

For certain chronic disorders, including arthritis and organic diseases of the nervous system (such as hearing loss), service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116 (2003).  

Sinus Disorder Claim

The Veteran claims to have a sinus disorder, including sinusitis, due to service.  The Board notes that the Veteran is already service-connected for allergic rhinitis.  However, rhinitis and sinusitis are different conditions.  Rhinitis is an inflammation of the mucous membrane of the nose.  Butts v. Brown, 5 Vet. App. 532, 537 (1993).  On the other hand, sinusitis is the inflammation of a sinus, usually a paranasal sinus; it may be purulent or nonpurulent, acute, or chronic."  Dorland's Illustrated Medical Dictionary 1722 (32nd Ed. 2012).  

Here, the Veteran's service treatment records include a May 25, 2005 record finding that she had pharyngitis/sinusitis.  A March 14, 2007 record indicated that the Veteran had a history of chronic nasal congestion sinusitis; though a March 14, 2007 CT indicated that the Veteran had a mild deviation of the nasal septum to the left side and an otherwise unremarkable study.  The Veteran's October 2007 separation examination found her sinuses to be normal, though she reported having sinusitis problems at that time.

An April 2008 general VA examination reported complaints of nasal congestion and running, and ear aches year round.  She reported that she used antibiotics for respiratory infection and sinusitis.  The examiner noted that the March 14, 2007 CT found a mild deviation of the nasal septum to the left side and after an otherwise unremarkable study found the Veteran to have allergic rhinitis, claimed as allergic rhinitis/sinusitis.  

A December 2008, VA medical record noted that the Veteran had recurrent sinusitis complaints, and that a sinus CT scan would be requested.   A January 2009 VA ENT consult found the CT of the sinus to be clear.  VA medical records are otherwise generally silent as to complaints of, or treatment for, a sinus disorder.

However, a February 2010, record, from Maumelle Medical Center, diagnosed her with sinusitis.  A March 2010, private medical record, from Dr. J.L.B., also found the Veteran to have chronic sinusitis.  

Here, after affording the Veteran the benefit of the doubt, the Board finds that there is evidence of a chronic sinusitis condition in service.  The Board recognizes that sinusitis was not a constant, daily intrusion into the Veteran's life during her military career.  The Board also acknowledges that the condition was not found on service discharge examination, although it was reported as a problem for her.  However, since she was subject to regular recurrences of the disability, it is reasonable to conclude that sinusitis was indeed chronic.  There are also continuous complaints of sinusitis immediately following service discharge and continuing until present.  Her private physicians also characterize the condition as "chronic."  

Given the Veteran's in-service complaints regarding her sinuses, the service treatment records indicating a history of chronic sinusitis, her continuous complaints of sinusitis after service, and the current diagnosis of chronic sinusitis, the Board gives the Veteran the benefit of the doubt as to her claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  As such, her claim for service connection for a sinus disorder, including sinusitis, is granted.  

Alopecia, Gastroesophageal Reflux Disease , and Bilateral Ankle Disorders 

The Veteran also contends that she has alopecia, gastroesophageal reflux disease and right and left ankle disorders due to service.  As to alopecia, she indicated that it was a condition that "comes and goes" and believed that it was stress-related.  (See December 2011 Transcript at 11-12).  In her April 2008 VA examination, she claimed to have had bilateral ankle pain since basic training, and alopecia and gastroesophageal reflux disease since service.  

The service treatment records are silent as to any complaints of, or treatment for, gastroesophageal reflux disease or any ankle disorder during service.  Service treatment records do indicate several complaints of, and treatment for, alopecia.  However, they appear to have been of an acute and transitory nature, as they indicate that the disorder would resolve, as indicated by a March 26, 2001 record and the lack of continuous treatment for the disorder throughout service.  Her October 2007 separation examination found her skin and lower extremities to be normal, though she did complain of stomach, liver, intestinal trouble or ulcer; she denied frequent indigestion or heartburn.

The April 2008 general VA examination considered the claimed disorders.  The Veteran complained of bilateral ankle pain in the medial aspect, which was moderate, constant, achy, and sharp.  She reported that the "ankles" flare up if she did prolonged walking, without limitation of motion.  The VA examiner found the ankles to have no deformity, tenderness, crepitation, or instability and noted that there was some loss of range of motion and/or pain bilaterally, but that pain was localized to the medial foot.  

The April 2008 VA examiner also found the right ankle x-ray to indicate that the right ankle was unremarkable except for possible talocalcaneal coalition; mortise was unremarkable and soft tissues were negative.  The VA examiner also noted that lateral view of the right ankle showed complete obscuration of the talocalcaneal joint, which could be due to a talocalcaneal coalition or position-related artifact.  The examiner also noted that the x-rays of the left ankle were unremarkable and found the left ankle examination to be normal.  No ankle disability was diagnosed.  

In regards to claim for gastroesophageal reflux disease, during the April 2008 VA examination, she reported that it began the previous year, when she would have a sticking sensation when swallowing pills; it occurred daily when taking pills and she occasionally had heartburn.  The examiner found no pathology to account for the complaint of gastroesophageal reflux disease.  

In regards to the alopecia claim, the April 2008 VA examiner found the Veteran to complained of alopecia, wherein she had patches of hair loss at times in the past several years, with the last time 1.5 years ago; the hair has since grown back.  The VA examiner found no alopecia.  

The VA medical records and private medical records are silent as to any complaints of, or treatment for, alopecia or gastroesophageal reflux disease.  The record does not indicate that she has a current diagnosis of alopecia or gastroesophageal reflux disease.  During both hearings before the undersigned, the record was left open to afford the Veteran an opportunity to submit evidence of a current disability.  She has not done so.  As such, those claims must also be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim).  Indeed, the Board notes that the Veteran herself admitted that she had not had alopecia for over a year at her April 2008 VA examination.

The record does, however, indicate complaints of ankle pain, as in a December 2008 record.  A February 24, 2009 VA physical therapy note indicated that the Veteran reported that her left ankle had been more swollen.  A December 22, 2009 VA podiatry consult noted that the Veteran complained of medial and lateral ankle pain.  That examiner noted that the Veteran had received ankle studies in February 2009, and that they showed the ankle mortise to be within normal limits.  Subsequent VA podiatry consults indicate the provision of foot orthotics, but do not indicate ankle treatment.  

The record does not, however, indicate that the Veteran has been diagnosed with an ankle disorder for either ankle.  Although the April 2008 VA examination noted a possible right ankle talocalcaneal coalition, it also found that there could just be a position-related artifact of the x-ray.  The latter hypothesis appears to have been the case, as the December 2009 VA podiatry consult noted post-VA examination studies that showed the ankles mortise to be within normal limits and did not find such a talocalcaneal coalition or offer treatment for such a disorder.  Indeed, none of the VA medical providers have indicated any kind of diagnosis for the Veteran's ankles, despite her complaints of pain.  

It is important for the Veteran to understand that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, in absence of competent medical evidence showing a known clinical diagnosis involving either ankle, her claim must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application, and not for a past disability); Brammer, 3 Vet. App. at 225 (in the absence of proof of the presently claimed disability, there can be no valid claim).

The only other evidence provided as to the Veteran's claim is her belief that she has gastroesophageal reflux disease, bilateral ankle disorders, and alopecia due to service.  Although she can provide testimony as to her own experiences and observations, the factual question of if she has a disorder is a medical question, requiring a medical expert.  The Veteran is not competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  She does not have the requisite special medical knowledge necessary for such opinion evidence.  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

As the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 58. The Veteran's claims for service connection for a right or left ankle disorder, alopecia, and GERD are denied. 

Skin Disorder Claim

The Veteran contends that she has a skin disorder, including urticaria, due to service.  She has essentially claimed to have had a skin disorder in service and that she continues to have skin problems.  

Under 38 C.F.R. § 3.380, diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently. Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding in the absence of or removal of the allergen are generally regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be made on the whole evidentiary showing.  

The November 1987 service enlistment examination noted that the Veteran was allergic to tomatoes and orange juice, but that it was not a major problem and that the acid bothered her.  As the Veteran's allergy defect was listed in her enlistment examination, she is not presumed in sound condition as to that defect when accepted for service and it is found to have existed prior to her service.  38 C.F.R. § 3.306.  However, the examination found her skin to be normal and did not indicate that she had urticaria or any other skin disorder at that time.  

The service treatment records do indicate that the Veteran had numerous complaints of, or treatment for, urticaria and other skin related complaints, in service.  For instance, a March 11, 1993, record noted swelling to the face and lip following exposure to tomato juice, and the examiner assessed her as having urticaria and a history of allergy to tomatoes.  An April 3, 2007, record noted a history of an adverse reaction to oranges and tomatoes, which could include white papules and swelling, when consumed.  That record also noted a Veteran described history of chronic urticaria, with rare episodes of the angioedema occurring since 1985.  She reported episodes of red, raised, itchy, round papules on the face and legs and lesions lasting less than 24 hours, with occasional associated lip swelling, no airway or vascular compromise, and no exacerbations with medicines.  The record also indicates treatment for contact dermatitis based on an acute allergic reaction to the use of hair dye, in September and October of 2007.  Her October 2007 retirement examination found her skin to be normal.  

The Board finds that the record does not demonstrate that the Veteran suffers from a chronic skin disorder.  

The April 2008 VA general examination noted that the Veteran complained of a recurrent skin condition of the bilateral breasts, thighs, and right arm, and claimed that she had a diagnosis of dermatitis of the edge of the frontal scalp, right arm.  However, she reported that she did not have a current rash, though it itched when she was under stress.  She reported using cortisone cream every other night.

The April 2008 VA examiner found no rashes or dermatitis, and reported that there was no skin condition found on examination.  

A December 2008 VA outpatient treatment record also noted the Veteran seasonal and food allergies, but found no lesions or rashes and VA medical records are generally silent as to any complaints of, or treatment for, urticaria.

The Veteran has submitted private medical records, from the Arkansas Allergy & Asthma Clinic, P.A., which indicates treatment for allergic rhinitis and general allergic information, which includes diagnostic information regarding her food allergy and hair dye.  Indeed, an August 2009 record indicates a diagnosis of "contact dermatitis" associated with the ingestion of tomatoes and oranges.  However, those records do not indicate any current manifestations or diagnosis of urticaria or any other skin disorder independent from exposure to tomatoes and oranges.  As was noted earlier, this allergy was noted upon entry into service.  As was described above, there is no evidence indicating that this allergy has permanently increased in severity during service or that it has occurred more frequently since discharge from service.  

Indeed, the evidence shows that the Veteran had skin disorder symptoms during service, but that any outbreaks were of an acute and transitory nature, which subsided prior to her discharge.  She is not currently diagnosed with urticaria or any other skin disorder independent of exposure to tomatoes and oranges.  Accordingly, service connection on a direct basis is not warranted.  38 C.F.R. § 3.303; 3.380.  A threshold requirement for the granting of service connection is evidence of a current disability. In the absence of evidence of a current disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board further notes that the Veteran herself, in her April 2008 VA examination, indicated that she does not currently have a skin rash, though she complained of occasional itchiness.  As noted, during the hearings she was afforded the opportunity to submit additional relevant evidence but did not do so.  

The only other evidence provided as to the Veteran's claim is her belief that she has a skin disorder due to service.  Although she can certainly provide testimony as to her own experiences and observations, the factual question of if she has a disorder or whether such underwent a permanent worsening in service is a medical question, requiring a medical expert.  The Veteran is not competent to render such an opinion.  Espiritu, 2 Vet. App. at 495.  She does not have the requisite special medical knowledge necessary for such opinion evidence.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 58.  The Veteran's claim for service connection for a skin disorder, including urticaria, must be denied.  

Bilateral Hearing Loss 

The Veteran contends to have bilateral hearing loss due to service and a temporomandibular joint dysfunction (TMJ) that developed in service and continues to the present.  It is significant to note that she is service-connected for Eustachian tube dysfunction with chronic otitis media of the ears, and for tinnitus as related to the Eustachian tube dysfunction.  

The determination of whether a Veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

The Board also notes that the Court held in McLain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  

Here, the Board has reviewed the record, but finds that since the initiation of the claim, the weight of the probative evidence is against a finding that the Veteran has a current hearing loss disability.  

In this regard, the service treatment records indicate that the Veteran received multiple audio testings, some of which indicated that she met the minimum levels for hearing loss under 38 C.F.R. § 3.385 and others in which she did not.  For example, a reference audiogram in October 2006 revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
35
LEFT
25
15
15
25
25

Speech recognition scores are not associated with the report.  These in-service findings would not be indicative a hearing loss disability as defined for VA purposes.  

However, the October 2007 audiology consult included audiometric data indicating that the Veteran's hearing levels met that standard.  At such time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
50
55
55
LEFT
50
50
45
50
45

Speech recognition scores are not associated with the report.  

As noted, the Veteran initiated the claim in December 2007.  

In January 2008, she underwent a VA contract examination by private audiologist M. T.  Therein, the audiologist noted the Veteran's history of military service as a dental assistant and in-service treatment to drain fluid from her ears.  An audiogram included pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
30
35
45
LEFT
25
20
20
20
20

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  

While the October 2007 and the January 2008 results are indicative of a bilateral hearing loss and a right ear hearing loss disability, significantly, however, the examiner indicated that a diagnosis was not possible because the test data was unreliable.  In this respect, the examiner stated that there was a large discrepancy between the speech reception threshold and the pure tone averages in both ears despite repeated instructions and a repeated test.  

The private audiologist conducted repeat testing in March 2008.  At such time, the examiner stated that the Veteran used hearing protection in service when using a dental drill.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
20
25
LEFT
20
10
10
10
10

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  

The examiner stated that the Veteran had "normal hearing bilaterally."  

A February 2009 VA audiology consult also noted that the Veteran's hearing was within normal limits, except for mild sensorineural hearing loss at 3000 Hz and 4000 Hz of the right ear.  An April 15, 2009 addendum found that all results were within normal limits.  No further follow up with an ENT doctor was required.  

In sum, these results do not show a current bilateral hearing loss disability for VA purposes.  They also seem to suggest that the Veteran manipulated earlier testing to show a hearing loss disability.  The Board need not resolve that question, however, because when reliable testing was conducted in March 2008, and those results did not reveal any hearing loss disability for VA purposes.  

To the extent that the Veteran herself believes that hearing loss is disabling for VA purposes, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which she has first-hand knowledge (i.e., experiencing or observing noise exposure and difficulty hearing).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to determine that a perceived loss of hearing acuity experienced in service or at any time after service was of a chronic nature to which current disability may be attributed.  Likewise, the Veteran is not competent to render an opinion as to whether her level of hearing impairment was sufficient to meet the regulatory criteria for a hearing loss disability for VA purposes during service or shortly thereafter.  Although the Veteran contends that she has hearing loss disability related to her service, as a layman she is not competent to offer opinions on medical diagnosis and causation or offer an opinion that hearing impairment rises to a disability for VA purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Accordingly, in the absence of competent medical evidence that a hearing loss disability exists, the criteria for establishing service connection for bilateral hearing loss disability have not been established.  38 C.F.R. §§ 3.303, 3.385 (2011).

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).  The preponderance of the competent and probative evidence of record indicates that the Veteran does not have a disabling bilateral hearing loss for VA compensation purposes.  The benefit sought on appeal is accordingly denied.  

ORDER

Entitlement to service connection for a sinus disorder, including sinusitis, is granted.  

Entitlement to service connection for alopecia is denied.  

Entitlement to service connection for gastroesophageal reflux disease is denied.  

Entitlement to service connection for right ankle disability is denied.  

Entitlement to service connection for a left ankle disability is denied.  

Entitlement to service connection for a skin disorder, including urticaria, is denied. 

Entitlement to service connection for bilateral hearing loss is denied.   


REMAND

In regards to the TMJ claim, the service treatment records indicate numerous complaints of, or treatment for, jaw pain and TMJ, including in September 2000 and October 2007.  

Although a January 2008 dental and oral VA examination found her to not have TMJ, the Veteran has submitted subsequent private medical records indicating that she is receiving treatment for such a disorder.  Specifically, a March 2, 2010, Arkansas Dental Health & TMJ Therapy Center note indicated that the Veteran claimed to have TMJ due to stress and found her to have bilateral anterior disc displacement with reduction, bilateral cephalgia, and bilateral otalgia.  A February 24, 2010, TMD and Orofacial Pain Diagnostic Report, by S.L.B., indicated the Veteran's pain areas.  

Given the disparity between the January 2008 VA examination and the in-service and more recent findings of jaw pain and possible TMJ, the Board finds that a new VA examination is necessary to reconcile that information.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Hence, this matter must be remanded.  

While this matter is in remand status, the Veteran submitted private medical records indicating recent treatment for TMJ, which also indicates she may be receiving continuing treatment for such a disorder.  On remand, the RO/AMC should contact the Veteran and determine whether she requires VA's assistance in obtaining additional medical evidence.  In addition, the RO/AMC should obtain any current VA outpatient treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, this matter is REMANDED for the following action:  

1.  The RO/AMC shall contact the Veteran, and provide her with the appropriate medical authorizations, to determine whether she wants VA to attempt to obtain any additional private medical records in relation to her claim for service connection for TMJ.  

If the Veteran indicates that she wants VA to attempt to obtain any information, and provides the appropriate authorizations, the RO/AMC shall take the appropriate actions necessary to obtain those records.  If the RO/AMC is unable to obtain any records, the RO/AMC shall inform the Veteran in writing of that fact.

2.  Obtain the Veteran's current VA outpatient treatment records.  

3.  After the requested private and VA medical records have been associated with the claims file, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any temporomandibular joint disorder (TMJ) found to be present, including whether she has TMJ due to stress in service.  

The claims folder and a copy of this remand shall be made available to and be reviewed by the examiner. All indicated studies shall be performed, and all findings shall be reported in detail.  

The examiner shall opine as to following:  

(a)  Does the Veteran have a TMJ disability?  Why or why not?  

(b)  If a current TMJ disability or other jaw disability is found, is it at least as likely as not (that is, at least a 50 percent or more degree of probability) that any TMJ or jaw disability found to be present had its onset in, was aggravated by, or is otherwise related to service, and specifically including whether she has a TMJ disorder due to stress in service.  

(c)  In discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the disorder, as well as the medical evidence of record, including service treatment records, the January 2008 dental and oral VA examination, and the private medical records.  The rationale for all opinions expressed shall be provided in a legible report.  

4.  When the development requested has been completed, the claim shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


